DETAILED ACTION
	Claims 1-19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 16 2019 and November 6 2020 were considered by the examiner.

Drawings
The drawings are objected to because Fig. 1-5, 8 and 10 use lower case letters to identify the different views of the figure whereas capital letters are required.  See 37 CFR 1.84(u).  For example, the correct label is Figure 1A and Figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

	Specification
The disclosure is objected to because of the following informalities: in view of the objection to the drawings above, the specification is equally objected to for reciting lower case letters for figures 1-5, 8 and 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites the device further comprises the active agent composition.  However, the active agent composition is already claimed in claim 1.  Therefore, this claim does not further limit claim 1.
It is noted that claims 17-19 depend from claim 16 but these claims do further limit claim 1.   
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US Patent No. 6319240, cited on PTO Form 1449) in view of Bango, Jr et al. (USPGPUB No. 20090269391, cited on PTO Form 1449), Haneef (Thesis, 2014, cited on PTO Form 1449) as evidenced by Moreland et al. (USPGPUB No. 20140005616, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a non-invasive and passive ocular drug delivery device, comprising: a housing configured to couple to an eye of a subject; and an active agent matrix coupled to the housing, said active agent matrix comprising an electrospun 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Beck is directed to methods and apparatus for ocular iontophoresis.  The invention relates to an iontophoretic system which is used to administer medicament to an eye.  The apparatus is configured such that medicaments are preferentially delivered onto to those areas which require the medicament (column 4, lines 57-63).  The apparatus contains a housing element, medicament containing element and barrier element if needed (column 6, lines 13-19).  The medicament containing element may have any cross-section or dimensions necessary to perform a specific type of iontophoresis such as rounded, angled, pointed and the like.  A cross section of only a few millimeters or a few centimeters depending on the particular use (column 8, lines 1-9).  Medicaments taught include corticosteroids (column 8, line 39).  In forming the apparatus it is necessary to connect the elements together.  The housing may be sonically bonded, glued, screwed or bolted to the medicament containment element.  The method of bonding can be identified by one skilled in the art (column 9, lines 45-59).  The barrier element reduces the electrical current which passes along the surface of the sclera or conjunctive and hence directs the delivery of the medicament to the area within the confines of the barrier element (column 10, lines 1-5).  The medicament containment element may be manufactured from gel sponges, crosslinked hydrogels, Isolation of an area of the eye from introduction of medicament such as the cornea is taught (column 14, lines 22-23).  The housing element cooperates with the eye (abstract).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Beck suggests a medicament containing element, Beck does not suggest electrospun material.  However, this deficiency is cured by Bango, Jr et al.
	Bango, Jr et al. is directed to a drug delivery system and method of use.  Electrospun polymer fibers provide a material with a variety of favorable characteristics that may be tailored to fit various applications.  The fibers in the electrospun material provide superior mechanical strength with reduced weight and volume.  They also have high surface area and porosity which may be altered as desired during fabrication (paragraph 0002).  The electrospun fibers can be used as a means of drug delivery (paragraph 0006).  Therapeutic drugs may be loaded into the drug delivery system (paragraph 0007).  Polymers taught for electrospinning include hydrophilic polymers (i.e. polymers soluble in a water) (paragraph 0021).  The fibers are deposited on a collector.   After a desired period of deposition, a fiber mat of a certain thickness will be formed and be prepared for further processing (paragraphs 0022-0023).  Polymer solutions are generally between 5 and 15 percent polymer by weight.  The concentration of the drug in the contact lens and the rate of release in the eye are adjusted by altering the concentration of the drug in the polymer solution (paragraph 0062).  The rate of drug delivery from the fiber mats after placement in the eye is dependent, among other parameters, on the fiber diameter, the drug solubility in water, the amount of fiber in the mat (or lens), the amount of drug loaded in the fiber.  The rate Examples of drugs include steroidal anti-inflammatory agents such as dexamethasone (paragraph 0074).  The desired concentration of therapeutic determines the amount of drug to be loaded.  The target tissue concentration can be increased by adding additional fibers or increasing the concentration of the therapeutic in the solution from which the fibers are spun (paragraph 0086).
	Haneef is directed to fabrication of novel cytocompatible membranes for ocular application.  The aim was to investigate polymer fiber morphology, overall mat morphology, mechanical properties and generally handing of the mats, and ideal mat thickness in order to fabricate a suitable substrate for potential use in cell transportation for application as a permanent substrate for the treatment of dry age-related macular degeneration.  Polystyrene, poly(ethylene terephthalate) and polyurethane were electrospun to ascertain the ideal electrospinning parameters (page 12, first paragraph).  Electrospun synthetic polymer mats such as polyurethane are commonly used as wound dressing because they enable good cell support, having good anti-adhesion effects and prevent infection, loss of fluid and proteins in healing wounds (page 54, second paragraph).  
	Moreland et al. is directed to wound care articles.  Moreland et al. teaches that electrospun polyurethane and bound acrylate is not only hydrophilic but is also a super absorbent material (paragraph 0046).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck, Bango, Jr et al. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck, Bango, Jr et al. and Haneef and utilize an adhesive to couple the housing to the medicament containment element.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught methods of bonding as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck, Bango, Jr et al. and Haneef and utilize electrospun polyurethane fibers in the drug delivery element.  One skilled in the art would have been motivated to utilize electrospun fibers for their favorable characteristics as taught by Bango, Jr et al.  Since the fibers are taught for drug delivery to the eye, one skilled in the art would have a reasonable expectation of success in utilizing this material in the invention of Beck.  One skilled in the art would have been motivated to utilize polyurethane for the polymer for electrospinning as it is a 
Regarding the time frame in claim 1 and claims 13-15 and 19, Bango, Jr. et al. recognizes that the parameters of the formation of the drug delivery device can be manipulate.  Bango, Jr. et al. recognizes that electrospun fibers have high surface area.  Bango, Jr. et al. teaches that the concentration of the drug in the contact lens and the rate of release in the eye are adjusted by altering the concentration of the drug in the polymer solution and the rate of drug delivery from the fiber mats after placement in the eye is dependent, among other parameters, on the fiber diameter, the drug solubility in water, the amount of fiber in the mat (or lens), the amount of drug loaded in the fiber.  The rate may be controlled by changing the polymer composition from hydropilic to hydrophobic.  Therefore, one skilled in the art would recognize that the characteristics (i.e. delivery amount/rate, thickness, surface area, density) of the fiber delivery device can be manipulated.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Bango, Jr et al. and Haneef as evidenced by Moreland et al. as applied to claims 1-3, 5-6, 13-17 and 19 above and in further view of Gyory et al. (US Patent No. 5240995, cited on PTO Form 1449).
Applicant Claims
	The instant application claims the adhesive is a member selected from the group consisting of: a silicone adhesive, an epoxy adhesive, an acrylic adhesive, a polyurethane adhesive, and combinations thereof.
	The instant application claims the active agent is dexamethasone sodium phosphate (DSP).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Beck, Bango, Jr et al. and Haneef are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Beck suggests an adhesive and corticosteroid medicaments, Beck does not expressly teach an adhesive of claim 4 or dexamethasone sodium phosphate.  However, these deficiencies are cured by Gyory et al.
	Gyory et al. is directed to electrotransport adhesive.  The adhesive matrix is for use in an electrically powered iontophoretic delivery device.  The adhesive can be used to adhere together two or more elements of an iontophoretic delivery device (abstract).  Drugs known to be delivered with an iontophoresis includes dexamethasone sodium phosphate (column 1, lines 44-48).  State of the art adhesives which are comprised of hydrophobic polymer, are only capable of absorbing less than 2% of their own weight in silicone adhesives (column 6, lines 6-36). Silicone adhesives are also exemplified and claimed (claim 8).    
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck, Gyory et al., Bango, Jr et al. and Haneef and utilize dexamethasone sodium phosphate as the drug to be delivered. On skilled in the art would have been motivated to utilize this drug as Beck suggest the drug that can be delivered with their iontophoresis device is a corticosteroid, Gyory et al. teaches that dexamethasone sodium phosphate is a drug known to be delivered with iontophoresis devices and Bango, Jr. et al. also suggests that dexamethasone is a drug which can be delivered with an ocular device. One skilled in the art would have been motivated to utilize dexamethasone sodium phosphate for its anti-inflammatory properties.  One skilled in the art would have a reasonable expectation of success as it is a drug which is known in the art to be delivered to the eye and with an iontophoresis device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck, Gyory et al., Bango, Jr et al. and Haneef and utilize a silicone adhesive.  Beck suggests the use of an adhesive to connect the housing element and active agent element.  Since Gyory et al. suggests and exemplifies the use of silicone adhesives to adhere one or more 
Regarding claims 7-12, firstly, Moreland et al. recognizes that electrospun polyurethane is hydrophilic and a super absorbent material.  Gyory et al. recognizes that hydrophilic material can absorb more water.  Therefore, the expectation is that the use of the hydrophilic polyurethane would be expected to absorb solvent to the same degree as recited in claim 8.  Additionally, manipulation of the hydrophilic nature of the matrix material would be expected to manipulate the degree of absorption.  Bango, Jr. et al. recognizes that the parameters of the formation of the drug delivery device can be manipulate.  Bango, Jr. et al. recognizes that electrospun fibers have high surface area.  Bango, Jr. et al. teaches that the concentration of the drug in the contact lens and the rate of release in the eye are adjusted by altering the concentration of the drug in the polymer solution and the rate of drug delivery from the fiber mats after placement in the eye is dependent, among other parameters, on the fiber diameter, the drug solubility in water, the amount of fiber in the mat (or lens), the amount of drug loaded in the fiber.  The rate may be controlled by changing the polymer composition from hydropilic to hydrophobic.  Therefore, one skilled in the art would recognize that the characteristics (i.e. delivery amount/rate, thickness, surface area, density) of the fiber delivery device can be manipulated.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616